Title: From George Washington to Comfort Sands, 4 May 1782
From: Washington, George
To: Sands, Comfort


                        
                            Sir,
                            Head Quarters May 4th 1782
                        
                        You will be pleased to issue provision to the Taylors employed in Making Clothing for the Army, upon
                            Provision Returns signed by the Assistant Clothier General, specifying the person to whom, the Number of Rations, and the
                            Number of garments to be made by the person in whose favour the order is drawn. This order to continue in force only until
                            application can be made to & directions received from the Secry at War. I am Sir, your 
                        
                            Go: Washington
                        
                    